Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a FAOM examining the claims that were submitted on 7/11/19.

Because Claims 1-11 were canceled in said set that was submitted on 7/11/19, Claims 1-11 cannot be reinstated and the following Claim set that was submitted on 8/6/19 was not examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "roof shell" in line 8.  There does not appear to be sufficient antecedent basis for this limitation in the claim.  While a “roof element” is described earlier in line 1, the roof element is not specified as a “shell”.   Therefore the scope of said limitation(s) in line 8 is not entirely clear.

Further, Claim 12 recites the limitation "the composite component" in line 6.  There does not appear to be sufficient antecedent basis for this limitation in the claim.  Due to the inconsistent terminology, it is not entirely clear that the “composite component” in line 6 specifically refers to the “composite element” that was described earlier in lines 3-4. 

Further, Claim 12 recites the limitation "the latter" in line 7.  There does not appear to be sufficient antecedent basis for this limitation in the claim.  Grammatically, it is not entirely clear as to whether “the latter” specifically refers to the claimed composite element.

Dependent claims fall herewith.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 6,659,223 (Allison).

Regarding claim 12, Allison teaches a method for producing a roof element of a motor vehicle (col. 1 lines 10-30; col. 4 lines 15-25), comprising the following steps:
-	producing a panel-type composite element 16 (Fig. 1) in a molding tool (col. 4 lines 52-61: “The third layer of material 16 is a thermoplastic material … Exemplary materials for use as the third layer of material 16 may include, but are not limited to, mineral filled EVA, PVC (polyvinyl chloride), and TPO… filler level may be between about zero percent and about eighty percent (0-80%)”; col. 8 lines 40-52);
-	placing the panel-type composite element 16 in a pressing tool (560 in Fig. 5; col. 8 lines 52-62);
-	placing a rigid-foam or semi-rigid-foam plate 12 (col. 4 lines 24-41) in the pressing tool (560 in Fig. 5; col. 8 lines 52-62);
-	compressing the rigid-foam or semi-rigid-foam plate 12 with the composite component 16 so that the volume of the rigid-foam or semi-rigid-foam plate 12 is reduced and the latter forms an acoustic insulation layer of the roof shell (20 in Figures; col. 4 line 24 – col. 6 line 15; col. 8 lines 52-62; Claims).

Regarding claim 13, Allison teaches wherein the rigid-foam or semi-rigid-foam plate 12 and/ or the composite component 16 is/ are provided with an adhesive 14 prior to compression (col. 4 lines 42-52).

Regarding claim 14, Allison teaches wherein the acoustic insulation layer is lined with a headliner fabric or flock 18 (col. 5 lines 38-45).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0124314 A1 (Michael) in view of US Patent 3,966,526 (Doerfling).

Regarding claims 12-14, Michael teaches a method for producing a hoodliner element of a motor vehicle, comprising the following steps:
-	producing a panel-type composite element (14 and / or 16 in Figures) in a molding tool (paragraphs 0029-0030);
-	placing the panel-type composite element (14 and / or 16) in a pressing tool (20a and 20b; paragraphs 0032-0035);
-	placing a foam plate 12 in the pressing tool;
-	compressing the foam plate 12 with the composite component (14 and / or 16) so that the volume of the foam plate 12 is reduced and the latter forms an acoustic insulation layer of the hoodliner shell (paragraphs 0032-0037, 0042-0045).

While the motor-vehicle element of Michael is drawn to forming a vehicular hoodliner (entire document), Michael does not appear to expressly disclose wherein the motor-vehicle element shell is specifically a roof element shell.
Michael further does not appear to expressly disclose wherein the foam plate is specifically rigid or semi-rigid.  

Specifically regarding claim 13, while Michael teaches wherein the rigid-foam or semi-rigid-foam plate and/ or the composite component is/ are optionally provided with an adhesive prior to compression (paragraph 0032), Michael does not appear to expressly disclose wherein the rigid-foam or semi-rigid-foam plate and/ or the composite component is/ are explicitly provided with an adhesive prior to compression.

Specifically regarding claim 14, Michael does not expressly disclose wherein the acoustic insulation layer is lined with a headliner fabric or flock.

However, Michael is drawn to the field of providing enhanced sound and heat energy absorption capabilities for motor vehicles by not only forming acoustically insulating hoodliners, but also acoustically insulating headliners (vehicular roof / ceiling elements) (paragraph 0002).
Doerfling further teaches it is well known to provide superior sound and heat energy insulation for motor vehicles by forming headliners comprising acoustic insulation layer(s) compressively bonded to a rigid-foam or semi-rigid-foam plate core, wherein the rigid-foam or semi-rigid-foam plate and/ or the acoustic insulation layer(s) is/ are provided with an adhesive prior to the compression, and wherein the acoustic insulation layer(s) is lined with a headliner fabric or flock (Doerfling: entire document, in particular foam core 18 and insulation layer(s) 20, 22 in Figures; col. 1 lines 10-32; col. 3 line 50 - col. 4 line 65; col. 9 lines 55-60).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the motor vehicle element of Michael such that the resulting element is specifically a headliner roof element shell, with a reasonable expectation of successfully providing adequate acoustic insulation for the motor vehicle (Doerfling: col. 1 lines 10-32; KSR Rationale III: MPEP 2141).
It would further have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the foam plate of Michael such that the resulting foam plate is specifically rigid or semi-rigid, with a reasonable expectation of successfully providing adequate acoustic insulation for the motor vehicle (Doerfling: col. 1 lines 10-32; KSR Rationale III: MPEP 2141).
It would further have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the compression process of Michael such that the process explicitly comprises providing the rigid-foam or semi-rigid-foam plate and/ or the composite component with an adhesive prior to compression, with a reasonable expectation of successfully providing suitable adherence between the layers (Doerfling: col. 4 lines 50-65; KSR Rationale III: MPEP 2141).
It would further have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the acoustic insulation layer(s) of Michael such that the resulting acoustic insulation layer(s) of Michael is lined with a headliner fabric or flock, with a reasonable expectation of successfully providing an aesthetically pleasing decorative layer (Doerfling: col. 9 lines 55-60; KSR Rationale III: MPEP 2141).

Claims 12-14 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,211,590 (Steward) in view of US Patent Application Publication 2005/0242627 A1 (Hehlot).

Regarding claim 12, Steward teaches a method for producing a roof element of a motor vehicle (Fig. 1; col. 1), comprising the following steps:
-	producing a panel-type element (10 and / or 12 in Figures) in a molding tool (col. 3 lines 28-34; col. 5 line 60 – col. 6 line 16);
-	placing the panel-type element (10 and / or 12) in a pressing tool (34 and 36 in Fig. 4A; col. 7 lines 1-27);
-	placing a foam plate 14 in the pressing tool;
-	compressing the foam plate 14 with the panel-type component so that the volume of the foam plate 14 is reduced and the latter forms an acoustic insulation layer of the roof shell (col. 7 line 1 – col. 8 line 27; Claim 1).

Steward does not appear to expressly disclose wherein the panel-type element is specifically a composite.  However, the panel-type element (10 and / or 12) of Steward is comprised of thermoplastic extruded from an extrusion die onto the foam plate for forming a headliner (col. 5 line 60 – col. 6 line 16).  It is well known in the conventional art of forming acoustically insulating headliners, the field of endeavor to which Steward directly pertains (col. 1), to position extruded thermoplastic composite onto a foam core, in order to form a sufficiently acoustically insulating headliner (Hehlot: paragraph 0010; Claims 2 and 7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the thermoplastic panel-type element(s) of Steward such that the resulting panel-type element(s) is specifically a composite, with a reasonable expectation of successfully providing adequate acoustic insulation (Hehlot: paragraph 0002; KSR Rationale III: MPEP 2141).

Steward further does not appear to expressly disclose wherein the foam plate is specifically rigid or semi-rigid.  However, Hehlot teaches it is well known in the conventional art of forming laminar roof shell elements for motor vehicles, the field of endeavor to which Steward directly pertains, to utilize a specifically rigid or semi-rigid foam plate as the core for the acoustically insulating roof shell element of a conventional motor vehicle (Hehlot: Abstract; paragraphs 0002, 0006, 0010; Claims 1 and 6).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the foam plate of Steward such that the resulting foam plate is specifically rigid or semi-rigid, with a reasonable expectation of successfully providing adequate acoustic insulation (Hehlot: paragraph 0002; KSR Rationale III: MPEP 2141).

Regarding claim 13, Steward teaches wherein the rigid-foam or semi-rigid-foam plate and/ or the composite component is/ are provided with an adhesive prior to compression (col. 5 lines 60-65).

Regarding claim 14, Steward teaches wherein the acoustic insulation layer is lined with a headliner fabric or flock (col. 3 lines 39-41).

Claims 12 and 14 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2005/0242627 A1 (Hehlot) in view of US Patent 6,659,223 (Allison).

Regarding claim 12, Hehlot teaches a method for producing a roof element 10 of a motor vehicle (Fig. 1; paragraph 0009), comprising the following steps:
-	producing a panel-type composite element 20 in a molding tool (paragraph 0010: “a co-extruded polypropylene composite”);
-	placing the panel-type composite element 20 in a pressing tool (paragraph 0011);
-	placing a rigid-foam or semi-rigid-foam plate 22 in the pressing tool (paragraphs 0010-0011);
-	compressing the rigid-foam or semi-rigid-foam plate 22 with the composite component 20 so that the latter forms an acoustic insulation layer of the roof shell 10 (paragraphs 0010-0011 and Claims).

Hehlot does not appear to expressly disclose that the volume of the rigid-foam or semi-rigid-foam plate is reduced in the compressing step.  However, Allison teaches it is well known in the conventional art of forming acoustically insulating headliners (Allison: col. 1 lines 10-30 and col. 4 lines 15-25), the field of endeavor to which Hehlot directly pertains, to reduce the volume of the foam plate core of the acoustically insulating composite within the compressing step in order to achieve a desired acoustic impedance in accordance with the manufacturer’s specifications (Allison: Figs. 1B, 2B, 3B, 4B; col. 4 line 24 – col. 6 line 15; col. 8 lines 23-62).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have reduced the volume of the rigid-foam or semi-rigid-foam plate of Hehlot during the compressing step, with a reasonable expectation of successfully providing desired acoustic impedance in certain areas of the finished headliner that are in accordance with the manufacturer’s specifications (Allison: col. 4 line 24 – col. 6 line 15; col. 8 lines 23-62; KSR Rationale III: MPEP 2141).

Regarding claim 14, Hehlot teaches wherein the acoustic insulation layer is lined with a headliner fabric or flock 30 (Fig. 1; paragraph 0010).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKI H WU/Examiner, Art Unit 1745